***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
     ARTHUR PETRUCELLI v. CITY OF MERIDEN
                 (AC 39631)
                       Prescott, Moll and Flynn, Js.

                                  Syllabus

The petitioner appealed to the Superior Court from the decision of the
   citation hearing officer for the respondent city upholding the issuance
   of a written notice to the petitioner for violation of the city’s ordinance
   concerning abandoned, inoperable, or unregistered motor vehicles. After
   a de novo hearing, the trial court rendered judgment in favor of the
   city, and directed the city to enforce the judgment. On appeal to this
   court, the petitioner claimed, among other things, that the court errone-
   ously concluded that his due process rights had not been violated. Held
   that the trial court should have dismissed the petition for lack of subject
   matter jurisdiction rather than addressing any of the petitioner’s claims
   in the petition and directing the city to enforce the judgment: the peti-
   tioner did not have a statutory right to appeal to the Superior Court
   from the hearing officer’s decision as the statute (§ 14-150a) pursuant
   to which the city expressly enacted the motor vehicle ordinance did
   not contain any language providing that an aggrieved individual had a
   right of appeal to the Superior Court from an adverse decision concern-
   ing a violation of an ordinance enacted pursuant to the statute; moreover,
   the petitioner could not prevail on his claim that a certain statute (§ 7-
   152b) enabled him to appeal as the hearing officer’s determination of
   a violation was based on § 14-150a, a statute that is not listed in § 7-
   152b, and the hearing officer’s decision was not an assessment for
   purposes of that statute, which unequivocally provided that the proce-
   dures set forth therein applied when a city sought to collect fines,
   penalties, costs, or fees imposed for alleged violations of ordinances
   enacted pursuant to certain statutes, and an assessment entered under
   § 7-152b required the payment of a monetary sum, which the hearing
   officer did not order the petitioner to pay; furthermore, our rule of
   practice (§ 23-51), which the petitioner also claimed enabled him to
   appeal, sets forth the procedures for the filing of a petition to reopen
   and the proceeding to be held on the petition, and does not confer a
   right to appeal.
       Argued November 14, 2019—officially released July 7, 2020

                            Procedural History

  Petition to reopen a citation assessment issued by
the respondent, brought to the Superior Court in the
judicial district of New Haven, geographical area num-
ber seven, where the court, Cronan, J., rendered judg-
ment for the respondent, from which the petitioner
appealed to this court. Improper form of judgment;
reversed; judgment directed.
   Jeffrey D. Brownstein, for the appellant (petitioner).
  Stephanie Dellolio, city attorney, with whom, on the
brief, was Deborah Leigh Moore, former city attorney,
for the appellee (respondent).
                          Opinion

   MOLL, J. The petitioner, Arthur Petrucelli, appeals
from the judgment of the trial court rendered in favor
of the respondent, the city of Meriden (city), following
a de novo hearing held on his petition to reopen a
decision issued by a city hearing officer upholding the
issuance of a written notice to the petitioner for viola-
tion of the city’s ordinance concerning abandoned,
inoperable, or unregistered motor vehicles. On appeal,
the petitioner claims that the court (1) erroneously con-
cluded that his due process rights had not been violated,
(2) improperly denied his posthearing motion to reopen
the evidence or, in the alternative, to take judicial
notice, and (3) committed several evidentiary errors
during the de novo hearing. We do not reach the merits
of the petitioner’s claims, however, because we con-
clude that the petitioner did not have a statutory right to
appeal to the Superior Court from the hearing officer’s
decision and, therefore, the trial court lacked subject
matter jurisdiction to entertain the petition. Accord-
ingly, the form of the trial court’s judgment is improper,
and we reverse the judgment and remand the case with
direction to dismiss the petition for lack of subject
matter jurisdiction.
    The following facts are relevant to our resolution of
this appeal. In 1998, pursuant to General Statutes § 14-
150a,1 the city enacted chapter 198 of the Code of the
City of Meriden (motor vehicle ordinance). The motor
vehicle ordinance provides in relevant part as follows.
Pursuant to § 198-4 of the motor vehicle ordinance,
‘‘[i]t shall be unlawful to deposit, park, place, permit
to remain, store or have any abandoned or inoperable
or unregistered motor vehicle or any part thereof on
any property located within the City of Meriden.’’ Pursu-
ant to subsection (A) of § 198-6 of the motor vehicle
ordinance, any sworn city police officer, upon finding
on private property ‘‘any motor vehicle which appears
to be abandoned, inoperable or unregistered,’’ shall (1)
‘‘[c]ause a general notice to be placed in a newspaper
having a substantial circulation in the City of Meriden’’
providing, inter alia, that the motor vehicle is under
investigation as being abandoned, inoperable, or unreg-
istered, and will be removed and disposed of by the
city unless it is removed and properly disposed of within
thirty days following publication of the notice, and (2)
send a written notice to the owner of the private prop-
erty, with a copy to the last registered owner of the
motor vehicle, if known, at his or her last known
address, requesting removal of the motor vehicle within
thirty days following the publication of the notice in
the newspaper and describing the procedure for an
appeal to a hearing officer. The subsection further pro-
vides that, if the motor vehicle has not been removed
by the expiration of the thirty day period, then the
motor vehicle will be removed by the city chief of police
or his or her authorized agent.
   Pursuant to subsection (C) of § 198-6 of the motor
vehicle ordinance, the owner of the private property or
the last registered owner of the motor vehicle may
contest the determination that the motor vehicle is
abandoned, inoperable, or unregistered by submitting
to the city manager, within the thirty day period, a
written application for a hearing. The subsection further
provides in relevant part that ‘‘[t]he hearing officer shall
proceed with reasonable dispatch to conclude any mat-
ter pending before him and render a decision. The hear-
ing officer shall provide both parties with written notice
of his decision, which shall state the reason for his
determination. If the hearing officer determines that
the motor vehicle is in violation of [the motor vehicle
ordinance], said motor vehicle must be removed within
the thirty-day period or within five days from the issu-
ance of the hearing officer’s decision, whichever is
later.’’
  Pursuant to subsection (E) of § 198-6 of the motor
vehicle ordinance, if the motor vehicle has not been
removed or brought into compliance with the motor
vehicle ordinance at the expiration of the thirty day
period, then it ‘‘shall be caused to be removed and
stored by an authorized agent of the [city] Chief of
Police.’’ The subsection further provides that, within
forty-eight hours following the removal and storage of
the motor vehicle, the city police department shall give
written notice to the owner of the motor vehicle, if
known, inter alia, that the motor vehicle has been taken
into custody and stored and may be sold and/or
destroyed after either fifteen or ninety days, depending
on the market value of the motor vehicle, and that the
owner has the rights to retrieve the motor vehicle by
paying all associated costs and to appeal the sale of
the motor vehicle under the procedure set forth in sub-
section (C) of the motor vehicle ordinance.
   The trial court set forth the following relevant proce-
dural history in its memorandum of decision dated Sep-
tember 2, 2016. ‘‘On June 16, 2015, the [petitioner] was
sent a certified letter concerning a claim of abandoned,
inoperable, or unregistered motor vehicles on property
located at 144 Lincoln Street in the city of Meriden. The
city took this action under [the motor vehicle ordi-
nance]. . . . On July 2, 2015, the [petitioner] requested
a hearing before a city hearing officer which was sched-
uled for July 27, 2015. On July 23, 2015, the [petitioner]
requested a postponement of the hearing. During this
time period, the city sent the [petitioner] additional
letters concerning abandoned, inoperable, or unregis-
tered motor vehicles on his properties located at 109
Lincoln Street and 48 Bradley Avenue.
  ‘‘Under [the motor vehicle ordinance], a notice of the
actions [was] published in the Meriden Record Journal
on August 2, 2015. A new hearing date was scheduled for
August 19, 2015. The [petitioner] once again requested
a postponement, [which] was granted until September
28, 2015. A hearing was held on this date and continued
until October 26, 2015. The city citation hearing officer,
subsequent to the hearings, issued an adverse decision
and under the [motor vehicle ordinance], the [peti-
tioner] was required to remove the vehicles in question
within five days of the hearing officer’s decision . . . .’’
The hearing officer further ordered that, ‘‘[a]fter the
expiration of the five day period, the abandoned motor
vehicles are subject to action by the Meriden Police
Department.’’
   In November, 2015, the petitioner commenced the
present action by filing a petition to reopen the hearing
officer’s decision, which he referred to as an ‘‘assess-
ment.’’ The petitioner asserted that he was filing the
petition pursuant to General Statutes § 7-152b (g)2 and
Practice Book § 23-51.3 The petition4 set forth fourteen
numbered paragraphs asserting various claims. The
petitioner requested that the trial court conduct a de
novo hearing and grant relief by, inter alia, reversing
the hearing officer’s decision and providing certain
injunctive relief.
  The trial court held a one day de novo hearing on
the petition on March 31, 2016.5 On August 16, 2016,
the petitioner filed a posthearing motion to reopen the
evidence to allow him to introduce the hearing officer’s
case file or, in the alternative, to submit the case file
to the court to take judicial notice thereof. On August
17, 2016, the court denied that motion.
   On September 2, 2016, the court issued a memoran-
dum of decision rendering judgment in favor of the city.
After dismissing thirteen of the fourteen claims that the
petitioner set forth in the petition, the court stated that
it ‘‘rejects the [petitioner’s] claims and finds the [peti-
tioner] in violation of § 198-4 of the [motor vehicle ordi-
nance] with respect to all abandoned, inoperable, or
unregistered vehicles located on the [petitioner’s] prop-
erty at 144 Lincoln Street, 109 Lincoln Street, and 48
Bradley Avenue, all in the city of Meriden. The one
exception would be [a] red 1994 BMW located at 48
Bradley Avenue if, in fact, this vehicle is still the subject
of a Probate Court action. The court hereby directs the
city of Meriden to enforce this judgment under [§] 198-
6 (C) of the [motor vehicle ordinance].’’6 This appeal
followed. Additional facts and procedural history will
be set forth as necessary.
   On appeal, the petitioner raises a number of claims
concerning the judgment rendered in the city’s favor
on his petition to reopen. As a threshold matter, how-
ever, we must determine whether the petitioner had
statutory authorization to appeal to the Superior Court
from the hearing officer’s decision, which implicates
the trial court’s subject matter jurisdiction. See Gianetti
v. Dunsby, 182 Conn. App. 855, 863–64, 191 A.3d 260
(2018) (trial courts lack subject matter jurisdiction to
entertain administrative appeals in absence of statutory
authorization), citing Tazza v. Planning & Zoning
Commission, 164 Conn. 187, 190, 319 A.2d 393 (1972).
For the reasons that follow, we conclude that the peti-
tioner did not have a statutory right to appeal to the
Superior Court from the hearing officer’s decision, and,
therefore, the trial court lacked subject matter jurisdic-
tion over the petition to reopen.
   ‘‘Our Supreme Court has long held that because [a]
determination regarding a trial court’s subject matter
jurisdiction is a question of law, our review is plenary.
. . . Moreover, [i]t is a fundamental rule that a court
may raise and review the issue of subject matter juris-
diction at any time. . . . Subject matter jurisdiction
involves the authority of the court to adjudicate the
type of controversy presented by the action before it.
. . . [A] court lacks discretion to consider the merits
of a case over which it is without jurisdiction . . . .
The subject matter jurisdiction requirement may not be
waived by any party, and also may be raised by a party,
or by the court sua sponte, at any stage of the proceed-
ings, including on appeal.’’7 (Internal quotation marks
omitted.) In re Probate Appeal of Knott, 190 Conn. App.
56, 61, 209 A.3d 690 (2019).
   ‘‘[W]ith respect to administrative appeals generally,
there is no absolute right of appeal to the courts from
a decision of an administrative [body]. . . . Appeals to
the courts from administrative [bodies] exist only under
statutory authority . . . . Appellate jurisdiction is
derived from the . . . statutory provisions by which it
is created . . . and can be acquired and exercised only
in the manner prescribed. . . . In the absence of statu-
tory authority, therefore, there is no right of appeal
from [an administrative body’s] decision.8’’ (Footnote
in original; internal quotation marks omitted.) Gianetti
v. Dunsby, supra, 182 Conn. App. 862.
   We begin by noting that § 14-150a, pursuant to which
the city expressly enacted the motor vehicle ordinance,
does not contain any language providing that an
aggrieved individual has a right to appeal to the Superior
Court from an adverse decision concerning a violation
of an ordinance enacted pursuant to the statute. See
footnote 1 of this opinion. Similarly, although the motor
vehicle ordinance sets forth a hearing procedure for an
aggrieved individual to utilize to contest a notice of
violation thereof before a hearing officer, the ordinance
does not contain any provision indicating that a right
to appeal from an adverse decision issued by a hearing
officer exists under a particular statute. The petitioner
does not assert otherwise. Instead, the petitioner claims
that § 7-152b (g) and Practice Book § 23-51 enabled him
to appeal, by filing the petition to reopen, to the Superior
Court from the hearing officer’s decision. We are not
persuaded.
   Our resolution of the petitioner’s claim requires us
to interpret § 7-152b and Practice Book § 23-51. ‘‘The
principles that govern statutory construction are well
established. When construing a statute, [o]ur fundamen-
tal objective is to ascertain and give effect to the appar-
ent intent of the legislature. . . . In other words, we
seek to determine, in a reasoned manner, the meaning
of the statutory language as applied to the facts of [the]
case, including the question of whether the language
actually does apply. . . . In seeking to determine that
meaning, General Statutes § 1-2z directs us first to con-
sider the text of the statute itself and its relationship
to other statutes. If, after examining such text and con-
sidering such relationship, the meaning of such text is
plain and unambiguous and does not yield absurd or
unworkable results, extratextual evidence of the mean-
ing of the statute shall not be considered. . . . When
a statute is not plain and unambiguous, we also look
for interpretive guidance to the legislative history and
circumstances surrounding its enactment, to the legisla-
tive policy it was designed to implement, and to its
relationship to existing legislation and [common-law]
principles governing the same general subject matter
. . . .’’ (Internal quotation marks omitted.) Chase Home
Finance, LLC v. Scroggin, 194 Conn. App. 843, 851–52,
222 A.3d 1025 (2019). The rules of statutory interpreta-
tion equally apply when construing rules of practice.
See Compass Bank v. Dunn, 196 Conn. App. 43, 46–47,
      A.3d       (2020).
   Section 7-152b (a) provides that ‘‘[a]ny town, city or
borough may establish by ordinance a parking violation
hearing procedure in accordance with this section. The
Superior Court shall be authorized to enforce the
assessments and judgments provided for under this sec-
tion.’’ Section 7-152b (c) permits a town, city, or bor-
ough, within two years following the ‘‘expiration of
the final period for the uncontested payment of fines,
penalties, costs or fees for any alleged violation under
any ordinance adopted pursuant to section 7-148 or
sections 14-305 to 14-308, inclusive,’’ to send notice to
the operator of the motor vehicle, if known, or the
registered owner of the motor vehicle informing him
or her (1) of the allegations against him or her and the
amount of the fines, penalties, costs or fees due, (2)
that he or she may contest his or her liability before a
parking violations hearing officer, (3) that an assess-
ment and judgment shall enter against him or her if no
hearing is demanded, and (4) that such judgment may
issue without additional notice.
  Section 7-152b (d) provides in relevant part that if a
person wishes to admit liability, then ‘‘such person may,
without requesting a hearing, pay the full amount of
the fines, penalties, costs or fees admitted to in person
or by mail . . . . Any person who does not deliver or
mail written demand for a hearing [within the applicable
time period] shall be deemed to have admitted liability,
and the designated town official shall certify such per-
son’s failure to respond to the hearing officer. The hear-
ing officer shall thereupon enter and assess the fines,
penalties, costs or fees provided for by the applicable
ordinances and shall follow the procedures set forth
in subsection (f) of this section.’’ Section 7-152b (e)
provides in relevant part that if a hearing officer, follow-
ing a hearing authorized by the statute, determines that
the person is liable for the violation that he or she is
contesting, then the hearing officer ‘‘shall forthwith
enter and assess the fines, penalties, costs or fees
against such person as provided by the applicable ordi-
nances . . . .’’ Section 7-152b (f) provides in relevant
part that ‘‘[i]f such assessment is not paid on the date
of its entry,’’ then the hearing officer shall send notice
of the assessment to the person found liable and shall
file a certified copy of the notice of assessment, together
with an $8 entry fee, with the appropriate Superior
Court clerk, who shall enter judgment ‘‘in the amount
of such record of assessment9 and court costs of eight
dollars’’ against the person and in favor of the town,
city or borough. (Footnote added.) Section 7-152b (f)
further provides that ‘‘[n]otwithstanding any provision
of the general statutes, the hearing officer’s assessment,
when so entered as a judgment, shall have the effect
of a civil money judgment and a levy of execution on
such judgment may issue without further notice to such
person.’’ Section 7-152b (g) provides in relevant part
that ‘‘[a] person against whom an assessment has been
entered pursuant to this section is entitled to judicial
review by way of appeal. An appeal shall be instituted
within thirty days of the mailing of notice of such assess-
ment by filing a petition to reopen assessment, together
with an entry fee . . . at the Superior Court facility
designated by the Chief Court Administrator . . . .’’
(Emphasis added.)
   Whether § 7-152b (g) authorized the petitioner to
appeal, by filing the petition to reopen, to the Superior
Court from the hearing officer’s decision is dependent
on whether the decision constituted an ‘‘assessment’’
under § 7-152b. A plain reading of § 7-152b leads us to
conclude that the hearing officer’s decision was not an
assessment for purposes of the statute. First, § 7-152b
(c) unequivocally provides that the procedures set forth
therein apply when a town, city, or borough seeks to
collect fines, penalties, costs, or fees imposed for
alleged violations of ordinances enacted pursuant to
General Statutes §§ 7-148 or 14-305 through 14-308,
inclusive. In the present case, the hearing officer deter-
mined that the petitioner had violated the motor vehicle
ordinance, which was adopted pursuant to § 14-150a,
a statute that is not listed in § 7-152b (c).
  Second, it is evident that an ‘‘assessment’’ entered
under § 7-152b requires the payment of a monetary sum.
Section 7-152b (c) allows a town, city, or borough seek-
ing to pursue ‘‘fines, penalties, costs, or fees’’ for the
violation of an ordinance covered by the statute to send
a notice informing the operator or registered owner of
the motor vehicle, inter alia, of the ‘‘amount of the fines,
penalties, costs, or fees due . . . .’’ Section 7-152b (d)
enables a person wishing to admit liability to ‘‘pay the
full amount of the fines, penalties, costs or fees . . . .’’
If the person does not demand a hearing, then he or
she shall be deemed to have admitted liability and the
hearing officer, upon certification of the person’s failure
to demand a hearing, shall ‘‘enter and assess the fines,
penalties, costs or fees . . . .’’ General Statutes § 7-
152b (d). Section 7-152b (e) requires the hearing officer,
upon determining, following a hearing authorized by
the statute, that a person has committed the violation
that he or she is contesting, to ‘‘enter and assess the
fines, penalties, costs or fees against such person
. . . .’’ Section 7-152b (f) provides in relevant part that
if the ‘‘assessment is not paid on the date of its entry,’’
then notice of the assessment will be sent to the violator
and a certified copy thereof will be sent, along with an
entry fee, to the appropriate Superior Court clerk, who
must enter judgment ‘‘in the amount of such record of
assessment and court costs of eight dollars,’’ and, when
the hearing officer’s assessment is entered as a judg-
ment, it ‘‘shall have the effect of a civil money judgment
and a levy of execution on such judgment may issue
without further notice to such person.’’ In the present
case, in upholding the notice of violation issued to the
petitioner, the hearing officer did not order the peti-
tioner to pay a monetary sum; rather, the hearing officer
ordered that the petitioner’s motor vehicles had to ‘‘be
removed within five (5) days of the issuance of [the]
decision’’ and that ‘‘[a]fter the expiration of the five day
period, the abandoned motor vehicles [will be] subject
to action by the Meriden Police Department.’’10
  In light of the foregoing, the hearing officer’s decision
was not an assessment for purposes of § 7-152b. There-
fore, § 7-152b (g) did not provide the petitioner with a
statutory right to appeal to the Superior Court from the
hearing officer’s decision.
   The petitioner’s reliance on Practice Book § 23-51 is
also misplaced. Section 23-51 sets forth the procedures
for the filing of a petition to reopen and the proceeding
to be held on the petition. See footnote 3 of this opinion.
It does not confer a right to appeal. See Chanosky v.
City Building Supply Co., 152 Conn. 449, 451, 208 A.2d
337 (1965) (‘‘The right to an appeal is not a constitu-
tional one. It is but a statutory privilege available to
one who strictly complies with the statutes and rules
on which the privilege is granted.’’).
   The petitioner does not cite to any other statutory
authority in support of his claim that he had a statutory
right to appeal to the Superior Court from the hearing
officer’s decision, and we are unaware of any such
authority.11 Without a statute providing him with an
avenue of appeal, we conclude that the trial court
lacked subject matter jurisdiction to entertain the peti-
tioner’s petition to reopen.12 Accordingly, rather than
addressing any of the petitioner’s claims in the petition
and directing the city to enforce the judgment, the trial
court should have dismissed the petition for lack of
subject matter jurisdiction.
   The form of the judgment is improper, the judgment
is reversed and the case is remanded with direction to
dismiss the petitioner’s petition to reopen for lack of
subject matter jurisdiction.
      In this opinion the other judges concurred.
  1
     General Statutes § 14-150a provides: ‘‘Any municipality may, by action
of its legislative body, provide for the removal of abandoned, inoperable or
unregistered motor vehicles within the limits of such municipality which
remain unmoved for thirty days after: (1) Notice to the owner of the property
on which such motor vehicle so remains, requesting removal of such motor
vehicle and (2) notice in a newspaper having a substantial circulation in
such municipality. The legislative body shall designate the local board or
officer who shall be responsible for notifying such owner, causing publica-
tion of the general notice and for removal and disposition of such motor
vehicles.’’
   2
     General Statutes § 7-152b provides in relevant part: ‘‘(a) Any town, city
or borough may establish by ordinance a parking violation hearing procedure
in accordance with this section. The Superior Court shall be authorized to
enforce the assessments and judgments provided for under this section.
                                        ***
   ‘‘(g) A person against whom an assessment has been entered pursuant
to this section is entitled to judicial review by way of appeal. An appeal shall
be instituted within thirty days of the mailing of notice of such assessment
by filing a petition to reopen assessment, together with an entry fee in an
amount equal to the entry fee for a small claims case pursuant to section
52-259, at the Superior Court facility designated by the Chief Court Adminis-
trator, which shall entitle such person to a hearing in accordance with the
rules of the judges of the Superior Court.’’
   3
     Practice Book § 23-51 provides: ‘‘(a) Any aggrieved person who wishes
to appeal a parking or citation assessment issued by a town, city, borough
or other municipality shall file with the clerk of the court within the time
limited by statute a petition to open assessment with a copy of the notice
of assessment annexed thereto. A copy of the petition with the notice of
assessment annexed shall be sent by the petitioner by certified mail to the
town, city, borough or municipality involved.
   ‘‘(b) Upon receipt of the petition, the clerk of the court, after consultation
with the presiding judge, shall set a hearing date on the petition and shall
notify the parties thereof. There shall be no pleadings subsequent to the
petition.
   ‘‘(c) The hearing on the petition shall be de novo. There shall be no right
to a hearing before a jury.’’
   4
     The petition was captioned as a ‘‘Petition to Reopen Assessment.’’ We
observe that § 7-152b (g) provides that a person against whom a parking
assessment has been entered may institute an appeal by filing a ‘‘petition
to reopen assessment . . . .’’ (Emphasis added.) By comparison, Practice
Book § 23-51 (a) provides that an aggrieved person may appeal from a
parking assessment by filing a ‘‘petition to open assessment . . . .’’ (Empha-
sis added.) We will refer to the petition as a petition to ‘‘reopen’’ the ‘‘assess-
ment’’ in conformity with the language of § 7-152b (g).
   5
     On April 14, 2016, after completing a de novo hearing on a separate
matter involving the parties, the court briefly reopened the evidence in the
present case to address requests by the petitioner to mark an exhibit for
identification and to admit into evidence a separate exhibit as a full exhibit.
   6
     In asserting a violation of his due process rights, one of the petitioner’s
contentions is that the hearing officer determined that he was in violation
of the motor vehicle ordinance with respect to motor vehicles located at
144 Lincoln Street only and that it was improper for the trial court, in
deciding his petition to reopen, to consider whether he had violated the
motor vehicle ordinance with respect to motor vehicles located at 109
Lincoln Street and 48 Bradley Avenue. We do not address the merits of that
contention because the trial court lacked subject matter jurisdiction over
the petitioner’s petition to reopen.
   7
     On January 21, 2020, after previously having heard oral argument from
the parties, we sua sponte ordered the parties to file supplemental briefs
addressing: ‘‘(1) Whether the decision of the hearing officer, dated October
26, 2015, constituted an ‘assessment’ subject to judicial review pursuant to
. . . § 7-152b (g) and Practice Book § 23-51; and (2) if not, whether any
other statute authorized an appeal to the trial court in this case.’’ The parties
have filed supplemental briefs in accordance with our order.
   8
     ‘‘‘In hearing administrative appeals . . . the Superior Court acts as an
appellate body.’ Fagan v. Stamford, 179 Conn. App. 440, 443 n.2, 180 A.3d
1 (2018).’’ Gianetti v. Dunsby, supra, 182 Conn. App. 862 n.5.
   9
     Pursuant to § 7-152b (f), ‘‘[t]he certified copy of the notice of assessment
shall constitute a record of assessment.’’
   10
      The petitioner points to subsection (D) of § 198-6 of the motor vehicle
ordinance in support of his assertion that the hearing officer’s decision was
an assessment for purposes of § 7-152b. Subsection (D) of § 198-6 provides
that ‘‘[i]n the event that a motor vehicle is not removed prior to the expiration
of the thirty-day period [following publication of the notice in the newspaper]
and is therefore removed by the [city] Chief of Police or an authorized agent,
the last registered owner of the motor vehicle and the owner of the property
from which the motor vehicle was removed shall be jointly and severally
liable for all costs of such removal, storage or sale of said motor vehicle,
and a lien for such cost shall be placed on the real property from which
the motor vehicle was removed. Notwithstanding the above, if the owner
of the property upon which the motor vehicle is found notifies the [city]
Chief of Police, in writing, that said motor vehicle was abandoned and that
the owner of said property is not the owner of said motor vehicle and
consents to its removal prior to the expiration of the thirty-day period, the
owner of said property shall not be liable for any costs associated with
removal, storage or sale of said vehicle.’’ Here, the hearing officer’s decision
did not impose any costs on the petitioner, and there is no indication in
the record that the city has removed the petitioner’s vehicles and charged
the petitioner with the costs of removal. Furthermore, even if the hearing
officer’s decision required the petitioner to pay a monetary sum, the decision
nevertheless would be outside the ambit of § 7-152b because the procedures
set forth therein pertain only to violations of ordinances enacted pursuant
to §§ 7-148 and 14-305 through 14-308, inclusive. General Statutes § 7-152b
(c). As we have noted, the motor vehicle ordinance was adopted pursuant
to § 14-150a. Thus, the petitioner’s reliance on subsection (D) of § 198-6 of
the motor vehicle ordinance is misguided.
   11
      Although the petitioner does not rely on the Uniform Administrative
Procedure Act (UAPA), General Statutes § 4-166 et seq., we observe that
the UAPA did not authorize an appeal to the Superior Court from the hearing
officer’s decision. ‘‘The UAPA provides a statutory framework within which
an appeal from an administrative agency may be taken.’’ (Emphasis in
original.) Maresca v. Ridgefield, 35 Conn. App. 769, 771 n.2, 647 A.2d 751
(1994). Section 4-166 (1) defines ‘‘ ‘[a]gency’ ’’ to mean ‘‘each state board,
commission, department or officer authorized by law to make regulations
or to determine contested cases, but does not include either house or any
committee of the General Assembly, the courts, the Council on Probate
Judicial Conduct, the Governor, Lieutenant Governor or Attorney General,
or town or regional boards of education, or automobile dispute settlement
panels established pursuant to section 42-181 . . . .’’ (Emphasis added.) As
the statutory definition of agency illustrates, ‘‘[t]he UAPA applies only to
state agencies . . . .’’ (Internal quotation marks omitted.) Gianetti v. Dun-
sby, supra, 182 Conn. App. 864. The hearing officer is not an agency for
purposes of the UAPA, and, therefore, the UAPA is inapplicable.
   Additionally, we observe that, pursuant to General Statutes § 7-148 (c)
(7) (H) (xv), the city has enacted an anti-blight ordinance codified in chapter
159 of its city code (anti-blight ordinance). Pursuant to § 159-3 of the anti-
blight ordinance, a property is blighted, inter alia, if ‘‘[p]arking lots/areas
are left in a state of disrepair or abandonment and/or are used to store
abandoned or unregistered vehicles’’ and/or the property is ‘‘not being main-
tained’’ in that ‘‘[a]bandoned, wrecked, or junked motor vehicles are stored
on the premises.’’ Pursuant to § 159-6 of the anti-blight ordinance, violations
of the anti-blight ordinance are ‘‘punishable by a fine of $100 for each day
a violation exists and continues.’’ The city may enforce a violation pursuant
to § 159-7 of the anti-blight ordinance ‘‘by citation, in addition to other
remedies, in accordance with [General Statutes § 7-152c].’’ Section 7-152c,
which largely parallels § 7-152b, enables municipalities to establish ‘‘a cita-
tion hearing procedure’’ in accordance therewith and sets forth procedures
for a municipality to follow in seeking the payment of fines, penalties, costs
or fees owed ‘‘for any citation issued under any ordinance adopted pursuant
to section 7-148 or section 22a-226d, for an alleged violation thereof . . . .’’
General Statutes § 7-152c (a) and (c). An ‘‘assessment’’ entered pursuant to
§ 7-152c may be appealed to the Superior Court. General Statutes § 7-152c
(g). In the present case, the city issued to the petitioner, and the hearing
officer upheld, a notice of violation of the motor vehicle ordinance. The
petitioner was not alleged to have violated the anti-blight ordinance. Accord-
ingly, § 7-152c (g) conferred no right to the petitioner to appeal from the
hearing officer’s decision.
   12
      To the extent his argument can be distilled, the petitioner asserts that
he is entitled to judicial review of the hearing officer’s decision because it
implicates his due process rights respecting his property interest in his
motor vehicles, and, thus, he may obtain judicial review of the hearing
officer’s decision by seeking injunctive relief pursuant to General Statutes
§ 52-471 et seq. and/or by an action for a declaratory judgment. We need
not determine whether the petitioner may file an independent action to
obtain judicial review of the hearing officer’s decision. The dispositive ques-
tion before us is whether the trial court had subject matter jurisdiction to
entertain the petitioner’s petition to reopen, through the filing of which the
petitioner sought to commence an administrative appeal from the hearing
officer’s decision. Notwithstanding any proper avenues of recourse available
to him, the petitioner was not entitled to seek judicial review of the hearing
officer’s decision by way of an administrative appeal.